DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 27th, 2022 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13 & 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nathan (US9123954) (referenced in Applicant's IDS of November 11th, 2019) in view of Kim (KR20200107852, see Machine Translation for citations) further in view of Zhang (“Controlled spalling and flexible integration of PZT film based on LaNiO3 buffer layer”).
Regarding Claim 13, Nathan discloses a structure (electrical energy storage device- [Col. 2, row
16-22]) that comprises:
A porous substrate (Walls 28- are porous [Col. 3, row 29-24]) positioned along a metal layer
(anode current collector-38, made from metal acts as metal layer [Col. 3, row 5-10], 28-porous substrate
walls, Fig. 2) wherein the porous substrate is made of silicon (porous walls made of silicon [Col. 2, row
16-20] & [Col. 5, row 17-22]); and
Nathan discloses an electrolyte layer positioned along the porous substrate layer (Fig. 2, 32-
electrolyte separator [Col. 5, row 23-27]); and
A cathode positioned on top of the electrolyte layer, wherein the electrolyte layer separates the
cathode from the porous substrate layer (Fig. 2, 34 - cathode layer [Col. 5, row 27-35]).
	Nathan is silent to the porous substrate layer being made of doped silicon.
	Kim discloses a porous sulfur doped silicon anode with a porous structure ([009]). Kim teaches that the sulfur doped silicon porous structure anode helps alleviate the large volume expansion of the silicon, and provides excellent electronic and ionic conductivity, improved charging/discharging characteristics related to battery lifetime, initial charging/discharging and cycle rate characteristics ([0010]).
Therefore, it would be obvious to one of ordinary skill in the art to modify the porous substrate structure of Nathan with the teachings of Kim to dope the porous substrate layer with silicon. This modified porous substrate layer would have the expected results of improved conductivity and improved charging/discharging characteristics. 
Nathan in view of Kim is silent to porous substrate layer having a given stress value and a thickness corresponding to controlled spalling, and wherein the thickness of the metal layer is less than a thickness associated with spalling of the porous substrate layer. 
Zhang discloses a silicon substrate that has a metal layer made of LaNiO3 (Preparation of PZT film on silicon wafer, 2.1., buffer layer/thin film made from LaNiO3). Zhang further discloses wherein the silicon substrate undergoes controlled spalling (3.2 Controlled spalling of PZT film). Zhang discloses that the spalling is performed by manually pulling the handle layer (3.2). Zhang teaches that the silicon substrate undergoes controlled spalling (3.2 Controlled spalling of the PZT film). Zhang teaches that there is a relationship between the silicon spall depth and the thickness of the buffer layer (Fig. 4b, 3.2.).
It is the examiner’s position that because Zhang teaches a porous silicon substrate that has controlled spalling, teaches that the thickness of a metal layer is related to the substrate spalling depth, that Zhang discloses a porous substrate that has a given stress value and a thickness corresponding to controlled spalling and disclose a thickness of the metal layer that is less than a thickness associated with spontaneous spalling of the porous substrate layer. 
There it would be obvious to one of ordinary skill in the art using the disclosure of Nathan in view Kim with the teachings of Zhang to have a porous substrate layer with a given stress value and a thickness corresponding to controlled spalling, and wherein the thickness of the metal layer is less than a thickness associated with spalling of the porous substrate layer.
Regarding Claim 15, Nathan in view of Kim discloses the limitations as set forth above. Nathan further discloses the metal layer is made of non-reactive metal having high tensile strength (metals that can be used for the metal layer or anode current collector include copper and nickel [Col. 5, row 5-10], which are well known non-reactive metals with high tensile strength).
Regarding Claim 16, Nathan in view of Kim discloses the limitations as set forth above. Nathan further discloses
that the porous substrate layer is an anode ([Col. 2, row 16-20] - porous substrate wall made of silicon
configured to serve as an anode).
Regarding Claim 17, Nathan in view of Kim discloses the limitations as set forth above. Nathan further discloses an anode current collector made of metal (anode current collector-38, made from metal acts as metal layer [Col. 3, row 5-10]) and a cathode current collector made of metal (Fig. 2, 36- cathode current collector [Col. 5, row 27-35]), which the porous substrate (28-porous substrate walls) are positioned along (see Fig. 2, 28-porous substrate, 36-cathode current collector, 38-anode current collector).
Therefore, it is the examiner’s position that this limitation is met because if the metal layer is redefined as the metal cathode current collector, the anode current collector acts as an anode contact layer positioned on top of the porous substrate layer. This is consistent with the instant specifications where the metal layer’s function is disclosed to be either a cathode collector layer or as an anode collector layer, which allows the examiner to interchange either anode collector layer or cathode collector layer as the metal layer when defining an anode contact layer or a cathode contact layer.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nathan (US9123954) (referenced in Applicant's IDS of November 11th, 2019) in view of Kim (KR20200107852 see Machine Translation for citations) further in view of Zhang (“Controlled spalling and flexible integration of PZT film based on LaNiO3 buffer layer”) further in view of Schreiber (US20190341854) further in view of Nakagiri (US20130157096).
Regarding 14, Nathan in view of Kim further in view of Zhang discloses the limitations as set forth above. Nathan further
discloses a cathode contact layer positioned on top of the cathode (Fig. 2, 36- cathode current collector ([Col. 5, row 27-35]).
Nathan in view of Kim is silent to a handle layer positioned below the metal layer, wherein the handle layer is composed of a metal tape and extends past an edge of the metal layer, and wherein the metal layer separates the handle layer from the porous substrate layer.
Schreiber discloses an energy storage device ([007]) that includes a 3D packaging element placed on an initial backbone substrate (Fig. 6, 120-backbone substrate, Fig. 6, [0033]) that is placed up against a current collector (Fig. 6, 101-current collector, can be either anode or cathode current collector, [0033], where current collector is acting as metal layer). Schreiber further discloses wherein the handle layer extends past an edge of the metal layer (Fig. 3, 120-backbone substrate extends past current collector-101). Schreiber teaches that this structure allows for providing adequate protection from external exposure ([0032]).
Therefore, it would be obvious to one of ordinary skill in the art to modify the electrode structure of Nathan in view of Kim with the teachings of Schreiber to have a handle layer positioned below the metal layer, and wherein the metal layer separates the handle layer form the porous substrate layer, and wherein the handle layer extends past an edge of the metal layer.
Nathan in view of Kim further in view of Schreiber is silent to the handle layer being composed of a metal tape.
Nakagiri discloses a reinforcing component (reinforcing componenet-20, [0074-0078]) that is formed of a heat resistant tape made of a metal foil and an adhesive ([0078]). Nathan further discloses the reinforcing component being placed on the anode current collector-6a, with the current collector separating the reinforcing component and the anode electrode material-6b, with the reinforcing component being placed in an active material layer free portion-6c (Fig. 2, [0076], [0078]). Nathan teaches that the reinforcing component has improved thermal conductivity, and therefore, allows the reinforcing component to help maintain support of the electrode without impairing heat dissipation form the electrode group.
Therefore, it would be obvious to one of ordinary skill in the art to modify the electrode structure of Nathan in view of Kim further in view of Schreiber with the teachings of Nakagiri to have a handle layer being composed of a metal tape. This modified electrode structure would maintain a strong support structure without compromising heat dissipation from the electrode group.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Nathan (US9123954) (referenced in Applicant's IDS of November 11th, 2019) in view of Kim (KR20200107852 see Machine Translation for citations) further in view of Nakayama (US20130273420).
Regarding Claim 18, Nathan in view of Kim discloses the limitations as set forth above.
Nathan does not directly disclose that the porous substrate is spalled.
For purposes of interpretation, examiner is defining “spalled” structure to be any structure that
has protrusions, depressions, cracks, fissures, breaks, and perforations into the structure.
Nakayama discloses a negative electrode made by injecting an electrode mixture into a negative
electrode substrate that is made of a porous perforated metal. This meets the limitation of being spalled, as the negative electrode substrate has perforations. Nakayama teaches that structure allows for a battery to maintain low internal resistance after multiple charge and discharge cycles.
Therefore, it would be obvious for one of ordinary skill in the art to modify the negative anode
porous substrate of Nathan with the teachings of Nakayama to have a porous substrate that has a spalled portion. This structure would yield the expected result of maintaining low internal resistance.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Nathan (US9123954)
(referenced in Applicant's IDS of November 11th, 2019) in view of Kim (KR20200107852 see Machine Translation for citations) further in view of Hong (US20210344017) further in view of Koo (KR 10-20210013963, see US National Stage Entry (US20210359288) for citations).
Regarding Claim 19, Nathan in view of Kim discloses the limitations as set forth above.
Nathan is silent to the cathode layer being porous and the metal layer being porous.
Hong discloses a secondary lithium battery that uses metal foams for the cathode electrode
([0044]). Hong teaches that this metal foam is porous ([0046]). Hong further teaches that this metal
foam electrode has significantly higher contact area between the current collector and the active
material ([0046]). Hong further teaches that the metal foam electrode can withstand large volume
expansion during the charging and discharging process ([0046]). Hong teaches that the previously stated
advantages allow for the battery to have higher energy density, excellent cycling characteristics, and
improved charge or discharge efficiency ([0046]).
Koo discloses an electrode assembly ([006]), with an anode that can be made of a silicon
material ([0017-0018]). Koo further discloses that the anode current collector can be made of copper
([0037]) and can be used in a porous body form ([0037]). Koo teaches that this structure allows for
preventing deterioration of the battery life due to lithium precipitation ([0068]).
Therefore, it would be obvious for one of ordinary skill in the art to modify the electrode
structure of Nathan with the teachings of Hong and Koo to have an electrode structure where the
cathode layer is porous, and the metal layer, which is the anode current collector of Nathan, to be
porous. This modified structure would yield the expected results of improved energy density, cycling
characteristics, charge or discharge efficiency, and battery life.
Response to Arguments
Applicant’s amendments, and arguments in view of the amendment to the claims, see Claims, filed June 20th, 2022, with respect to the rejection(s) of claim(s) 13, and its dependents 14-19, under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nathan in view of Kim further in view of Zhang.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKITH R SRIPATHI whose telephone number is (571)272-2370. The examiner can normally be reached Monday - Friday: 7:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANKITH R SRIPATHI/Examiner, Art Unit 1728    

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728